Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to 35 U.S.C 102 and 35 U.S.C 103 rejection of claim(s) 1, 2 and 4-20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jachner (US PG PUB 20080028027), hereinafter "Jachner", in views of Wang (US PG PUB 20150281143), hereinafter "Wang".
Regarding Claim 1, Jachner discloses:
An information processing apparatus (i.e. instant message device 10) (Fig. 1 and ¶ 0026 - 0027) comprising: 

in a display region in a time sequence (i.e. incoming and outgoing messages may be displayed in display window 410 [i.e. display region] based on the timestamps associated with the messages [i.e. in a time sequence]; For example, timestamp of a current message is used to identify the message that is immediately prior to the current message, and the current message is displayed in association with the identified message [i.e. displaying based on the time associated with the messages; in other words, in a time sequence]) (410 - Fig. 4B, Fig. 9, ¶ 0045 and ¶ 0056); 
a receiving unit configured to receive a transmission message responsive to a received message displayed on the display, and a transmission instruction of the transmission message (i.e. GUI 40 interfaces with the input device 60 [i.e. receiving unit] may receive instructions regarding message generation and transmission from the user and to provide such instructions to the instant message client 35; messages generated by the user may comprise reply/response message, e.g. “Yes, I would” [i.e. transmission message], responsive to a received message, e.g. “Do you want to meet at your office”, displayed on the display) (Fig. 4B, ¶ 0034 and ¶ 0046 - 0047); and 

control the display such that the transmission message indicating an association with the first received message is displayed on the display region (i.e. the reply/response message, e.g. “Yes I would” [i.e. the transmission message], may be displayed in the display window 410 [i.e. display region] in association with the first message, e.g. “Do you want to meet at your office?” [i.e. the first received message], e.g. the messages may be displayed together as a message thread 450) (450 - Fig. 4B and ¶ 0047).
However, Jachner does not explicitly disclose:
if a first predetermined condition that a plurality of transmission messages is regarded as a group is satisfied, determine the each of the transmission messages included in the group is a response to the first received message.
On the other hand, in the same field of endeavor, Wang teaches:

determine the each of the transmission messages included in the group is a response to the first received message (i.e. the system may determine that the plurality of reply messages, e.g. “Got it” and “What is it” [i.e. the each of the transmission messages included in the group], are intended as responses/replies to the received message, “You have an express downstairs….”; Then, the plurality of reply messages may be displayed next to the corresponding received message) (Fig. 3, Fig. 4, ¶ 0033, ¶ 0035, ¶ 0037 - 0042).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Jachner to include the feature wherein if a first predetermined condition that a plurality of transmission messages is regarded as a group is satisfied, determine the each of the transmission messages included in the group is a response to the first received message as taught by Wang so that related reply messages may be grouped and displayed next to the corresponding message (Fig. 3, Fig. 4, ¶ 0033, ¶ 0035, ¶ 0037 - 0042).



wherein if the receiving unit has received the transmission instruction of the transmission message, the controller associates, as the first received message, a latest received message out of the received messages displayed on the display region with the transmission message (i.e. once transmitted [i.e. the receiving unit has received the transmission instruction], a reply/response message, e.g. “Yes I would” [i.e. the transmission message], may be associated with the first message, e.g. “Do you want to meet at your office?” [i.e. a first received message] which is identified as a latest received message from a plurality of messages displayed in the display window 410 [i.e. display region] based on composing time of the reply/response message, e.g. “Yes I would” [i.e. the transmission message]) (Fig. 4B, 930 & 940 – Fig. 9, ¶ 0047 and ¶ 0055).


Regarding Claim 5, Jachner and Wang disclose, in particular Wang teaches:
wherein the receiving unit is configured to receive a select command to select a transmission message, and wherein the controller is configured to determine that each of the transmission messages selected in response to the select command received by the receiving unit satisfies the first predetermined condition (i.e. a plurality of reply messages, e.g. “Got it” and “What is it” [i.e. a plurality of transmission messages], may be determined to be a series of messages [i.e. regarded as a group of messages] intended for a received message, e.g. “You have an express downstairs….”, if the user makes a selection on the received message [i.e. satisfies the first predetermined condition] when entering the plurality of reply messages) (¶ 0039).



Regarding Claim 19, Jachner discloses:
A non-transitory computer readable medium storing a program causing a computer to execute a process for processing information (i.e. memory 30 includes one or more memories that store instructions and data used by the processor 20) (30 – Fig. 1 and ¶ 0027), 
the process comprising: 
displaying messages received from a plurality of other information processing apparatuses, and transmission messages from an information processing apparatus (i.e. display 50 may display a plurality of incoming messages, e.g. messages received from instant message devices of user A and user C [i.e. a plurality of other information processing apparatuses], and outgoing messages [i.e. transmission messages] from the instant message device of user B [i.e. the information processing apparatus]) (Fig. 4B, Fig. 6B and ¶ 0030 - 0031), 
in a display region in a time sequence (i.e. incoming and outgoing messages may be displayed in display window 410 [i.e. display region] based on the timestamps associated with the messages [i.e. in a time sequence]; For example, timestamp of a current message is used to identify the message that is immediately prior to the current message, and the current message is displayed in association with the identified 
receiving a transmission message responsive to a received message displayed on the display, and a transmission instruction of the transmission message (i.e. GUI 40 interfaces with the input device 60 [i.e. receiving unit] may receive instructions regarding message generation and transmission from the user and to provide such instructions to the instant message client 35; messages generated by the user may comprise reply/response message, e.g. “Yes, I would” [i.e. transmission message], responsive to a received message, e.g. “Do you want to meet at your office”, displayed on the display) (Fig. 4B, ¶ 0034 and ¶ 0046 - 0047); and
if a second received message different from a first received message as a message received from a link destination to which the transmission message is directed is displayed in the display region before the transmission instruction of the transmission message is received (i.e. user B’s device may receive and display a second message, e.g. “or at mine?” [i.e. a second received message], from user A [i.e. a link destination] in the display window 410 [i.e. display region], while the user B is composing [i.e. before the receiving unit receives the transmission instruction] a reply/response message, e.g. “Yes I would” [i.e. the transmission message], to a first message, e.g. “Do you want to meet at your office?” [i.e. a first received message], received from user A [i.e. a link destination to which the transmission message is directed]) (Fig. 4B, 930 & 940 – Fig. 9, ¶ 0047 and ¶ 0055), 
controlling the display such that the transmission message indicating an association with the first received message is displayed on the display region (i.e. the 
However, Jachner does not explicitly disclose:
if a first predetermined condition that a plurality of transmission messages is regarded as a group is satisfied, determine the each of the transmission messages included in the group is a response to the first received message.
On the other hand, in the same field of endeavor, Wang teaches:
if a first predetermined condition that a plurality of transmission messages is regarded as a group is satisfied (i.e. a plurality of reply messages, e.g. “Got it” and “What is it” [i.e. a plurality of transmission messages], may be determined to be a series of messages [i.e. regarded as a group of messages] intended for a received message, e.g. “You have an express downstairs….”, if the user makes a selection on the received message [i.e. a first predetermined condition] when entering the plurality of reply messages) (¶ 0039), 
determine the each of the transmission messages included in the group is a response to the first received message (i.e. the system may determine that the plurality of reply messages, e.g. “Got it” and “What is it” [i.e. the each of the transmission messages included in the group], are intended as responses/replies to the received message, “You have an express downstairs….”; Then, the plurality of reply messages 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer readable medium of Jachner to include the feature wherein if a first predetermined condition that a plurality of transmission messages is regarded as a group is satisfied, determine the each of the transmission messages included in the group is a response to the first received message as taught by Wang so that related reply messages may be grouped and displayed next to the corresponding message (Fig. 3, Fig. 4, ¶ 0033, ¶ 0035, ¶ 0037 - 0042).



Regarding Claim 20, Jachner and Wang disclose, in particular Jachner teaches:
An information processing system (i.e. instant messaging communication system 100) (Fig. 2 and ¶ 0035) comprising: 
a plurality of information processing apparatuses that each are the information processing apparatus according to Claim 1 (i.e. instant messaging communication system 100 includes instant message devices 10 [i.e. a plurality of information processing apparatuses] for generating, transmitting and receiving instant messages 130) (Fig. 2 and ¶ 0035); and 
a management apparatus (i.e. instant message server 150) (150 – Fig. 2 and ¶ 0035) that transmits a message received from one of the plurality of information processing apparatuses to each of the plurality of information processing apparatuses .


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jachner in views of Wang as applied to claim 1 above, and further in view of Jenks et al. (US PAT 10505875), hereinafter "Jenks".
Regarding Claim 4, Jachner and Wang disclose all the features with respect to Claim 1 as described above.
However, the combination Jachner and Wang does not explicitly disclose:
wherein the controller is configured to determine that the transmission messages satisfy the first predetermined condition if the transmission messages are transmitted within a predetermined period of time.
On the other hand, in the same field of endeavor, Jenks teaches:
wherein the controller is configured to determine that the transmission messages satisfy the first predetermined condition if the transmission messages are transmitted within a predetermined period of time (i.e. multiple messages may be determined to be part of a message thread if the messages are generated within a predetermined period of time [i.e. satisfy the first predetermined condition if the transmission messages are transmitted within a predetermined period of time]) (Fig. 42 and Column  49 Line # 18 -31).
.


Claims 6, 7, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jachner in views of Wang as applied to claims 1, 2 and 5 above, and further in view of Roch et al. (US PG PUB 20150350122), hereinafter "Roch".
Regarding Claim 6, Jachner and Wang disclose all the features with respect to Claim 1 as described above.
However, the combination of Jachner and Wang does not explicitly disclose:
wherein if a second predetermined condition that the second received message does not affect a flow of a conversation is satisfied, the controller is configured to control the display such that a transmission message with the association thereof with the first received message not displayed is displayed in the display region.
On the other hand, in the same field of endeavor, Roch teaches:
wherein if a second predetermined condition that the second received message does not affect a flow of a conversation is satisfied, the controller is configured to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Jachner and Wang to include the feature wherein if a second predetermined condition that the second received message does not affect a flow of a conversation is satisfied, the controller is configured to controthe display such that a transmission message with the association thereof with the first received message not displayed is displayed in the display region as taught by Roch so that related messages may be linked via visual indications without user input based on the predefined policy (Fig. 8 and ¶ 0088).




Regarding Claim 7, Jachner and Wang disclose all the features with respect to Claim 2 as described above.
However, the combination of Jachner and Wang does not explicitly disclose:
wherein if a second predetermined condition that the second received message does not affect a flow of a conversation is satisfied, the controller is configured to control the display such that a transmission message with the association thereof with the first received message not displayed is displayed in the display region.
On the other hand, in the same field of endeavor, Roch teaches:
wherein if a second predetermined condition that the second received message does not affect a flow of a conversation is satisfied, the controller is configured to controthe display such that a transmission message with the association thereof with the first received message not displayed is displayed in the display region (i.e. while Bob is typing a response IM after he received a message [i.e. the first received message] from Alice, Bob’s device may receive another message [i.e. the second received message] from Alice; However, if Bob does not choose a specific message in his timeline to which he is responding [i.e. Bob does not think that the second message received from Alice affects the conversation he is currently typing; In other words, a second predetermined condition that the second received message does not affect a flow of a conversation is satisfied], the response is automatically correlated with the last message based on a predefined policy [i.e. Bob’s response will not be associated with the first message; In other words, the association thereof with the first received message not displayed is displayed in the display region]) (Fig. 8 and ¶ 0088).



Regarding Claim 8, Jachner and Wang disclose all the features with respect to Claim 1 as described above.
However, the combination of Jachner and Wang does not explicitly disclose:
wherein if a second predetermined condition that the second received message does not affect a flow of a conversation is satisfied, the controller is configured to control the display such that a transmission message with the association thereof with the first received message not displayed is displayed in the display region.
On the other hand, in the same field of endeavor, Roch teaches:
wherein if a second predetermined condition that the second received message does not affect a flow of a conversation is satisfied, the controller is configured to controthe display such that a transmission message with the association thereof with the first received message not displayed is displayed in the display region (i.e. while Bob is typing a response IM after he received a message [i.e. the first received message] from 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Jachner and Wang to include the feature wherein if a second predetermined condition that the second received message does not affect a flow of a conversation is satisfied, the controller is configured to controthe display such that a transmission message with the association thereof with the first received message not displayed is displayed in the display region as taught by Roch so that related messages may be linked via visual indications without user input based on the predefined policy (Fig. 8 and ¶ 0088).


Regarding Claim 10, Jachner and Wang disclose all the features with respect to Claim 5 as described above.
However, the combination of Jachner and Wang does not explicitly disclose:

On the other hand, in the same field of endeavor, Roch teaches:
wherein if a second predetermined condition that the second received message does not affect a flow of a conversation is satisfied, the controller is configured to controthe display such that a transmission message with the association thereof with the first received message not displayed is displayed in the display region (i.e. while Bob is typing a response IM after he received a message [i.e. the first received message] from Alice, Bob’s device may receive another message [i.e. the second received message] from Alice; However, if Bob does not choose a specific message in his timeline to which he is responding [i.e. Bob does not think that the second message received from Alice affects the conversation he is currently typing; In other words, a second predetermined condition that the second received message does not affect a flow of a conversation is satisfied], the response is automatically correlated with the last message based on a predefined policy [i.e. Bob’s response will not be associated with the first message; In other words, the association thereof with the first received message not displayed is displayed in the display region]) (Fig. 8 and ¶ 0088).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Jachner and Wang to include the feature wherein if a second predetermined condition that the second received message does not affect a flow of a conversation is satisfied, the .


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jachner in views of Wang further in view of Jenks as applied to claim 4 above, and further in view of Roch.
Regarding Claim 9, Jachner, Wang and Jenks disclose all the features with respect to Claim 4 as described above.
However, the combination of J Jachner, Wang and Jenks does not explicitly disclose:
wherein if a second predetermined condition that the second received message does not affect a flow of a conversation is satisfied, the controller is configured to control the display such that a transmission message with the association thereof with the first received message not displayed is displayed in the display region.
On the other hand, in the same field of endeavor, Roch teaches:
wherein if a second predetermined condition that the second received message does not affect a flow of a conversation is satisfied, the controller is configured to controthe display such that a transmission message with the association thereof with the first received message not displayed is displayed in the display region (i.e. while Bob is typing a response IM after he received a message [i.e. the first received message] from Alice, Bob’s device may receive another message [i.e. the second received message] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Jachner, Wang and Jenks to include the feature wherein if a second predetermined condition that the second received message does not affect a flow of a conversation is satisfied, the controller is configured to controthe display such that a transmission message with the association thereof with the first received message not displayed is displayed in the display region as taught by Roch so that related messages may be linked via visual indications without user input based on the predefined policy (Fig. 8 and ¶ 0088).




Claims 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jachner in views of Wang as applied to claims 1 and 2 above, and further in view of Park et al. (US PG PUB 20140047358), hereinafter "Park".
Regarding Claim 11, Jachner and Wang disclose all the features with respect to Claim 1 as described above.

wherein the receiving unit receives an edit command to edit a received message associated with a transmission message, and wherein the controller modifies the first received message associated with the transmission message in response to the edit command received by the receiving unit.
On the other hand, in the same field of endeavor, Park teaches:
wherein the receiving unit receives an edit command to edit a received message associated with a transmission message, and wherein the controller modifies the first received message associated with the transmission message in response to the edit command received by the receiving unit (i.e. user device may receive via touch input [i.e. receiving unit] a command to edit speech balloon(s) [i.e. received message] to which the user responded to [i.e. a transmission message]; in response to receiving a touch input command, e.g. command to show speech balloons with special effect [i.e. in response to the edit command received by the receiving unit], the display may show the speech balloons [i.e. the first received message associated with the transmission message] with special effect [i.e. modifies the first received message associated with the transmission message]) (Figs. 11A-C, Figs. 12A-C, ¶ 0130 – 0131, and ¶ 0180 - 0188).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Jachner and Wang to include the feature wherein the receiving unit receives an edit command to edit a received message associated with a transmission message, and wherein the controller modifies the first received message associated with the transmission message in response to the edit command received by the receiving unit as taught by Park so that 


Regarding Claim 12, Jachner and Wang disclose all the features with respect to Claim 2 as described above.
However, the combination of Jachner and Wang does not explicitly disclose:
wherein the receiving unit receives an edit command to edit a received message associated with a transmission message, and wherein the controller modifies the first received message associated with the transmission message in response to the edit command received by the receiving unit.
On the other hand, in the same field of endeavor, Park teaches:
wherein the receiving unit receives an edit command to edit a received message associated with a transmission message, and wherein the controller modifies the first received message associated with the transmission message in response to the edit command received by the receiving unit (i.e. user device may receive via touch input [i.e. receiving unit] a command to edit speech balloon(s) [i.e. received message] to which the user responded to [i.e. a transmission message]; in response to receiving a touch input command, e.g. command to show speech balloons with special effect [i.e. in response to the edit command received by the receiving unit], the display may show the speech balloons [i.e. the first received message associated with the transmission message] with special effect [i.e. modifies the first received message associated with the transmission message]) (Figs. 11A-C, Figs. 12A-C, ¶ 0130 – 0131, and ¶ 0180 - 0188).
.



Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jachner in views of Wang as applied to claim 1 above, and further in view of Park.
Regarding Claim 13, Jachner and Wang disclose all the features with respect to Claim 1 as described above.
However, the combination of Jachner and Wang does not explicitly disclose:
wherein the receiving unit receives an edit command to edit a received message associated with a transmission message, and wherein the controller modifies the first received message associated with the transmission message in response to the edit command received by the receiving unit.
On the other hand, in the same field of endeavor, Park teaches:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Jachner and Wang to include the feature wherein the receiving unit receives an edit command to edit a received message associated with a transmission message, and wherein the controller modifies the first received message associated with the transmission message in response to the edit command received by the receiving unit as taught by Park so that the messages may be displayed with special effect based on user command (¶ 00130 – 0131).


Regarding Claim 15, Jachner and Wang disclose all the features with respect to Claim 1 as described above.

wherein the receiving unit receives an edit command to edit a received message associated with a transmission message, and wherein the controller modifies the first received message associated with the transmission message in response to the edit command received by the receiving unit.
On the other hand, in the same field of endeavor, Park teaches:
wherein the receiving unit receives an edit command to edit a received message associated with a transmission message, and wherein the controller modifies the first received message associated with the transmission message in response to the edit command received by the receiving unit (i.e. user device may receive via touch input [i.e. receiving unit] a command to edit speech balloon(s) [i.e. received message] to which the user responded to [i.e. a transmission message]; in response to receiving a touch input command, e.g. command to show speech balloons with special effect [i.e. in response to the edit command received by the receiving unit], the display may show the speech balloons [i.e. the first received message associated with the transmission message] with special effect [i.e. modifies the first received message associated with the transmission message]) (Figs. 11A-C, Figs. 12A-C, ¶ 0130 – 0131, and ¶ 0180 - 0188).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Jachner and Wang to include the feature wherein the receiving unit receives an edit command to edit a received message associated with a transmission message, and wherein the controller modifies the first received message associated with the transmission message in response to the edit command received by the receiving unit as taught by Park so that .



Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jachner in views of Wang further in views of Jenks as applied to claim 4 above, and further in view of Park.
Regarding Claim 14, Jachner, Wang and Jenks disclose all the features with respect to Claim 4 as described above.
However, the combination of Jachner, Wang and Jenks does not explicitly disclose:
wherein the receiving unit receives an edit command to edit a received message associated with a transmission message, and wherein the controller modifies the first received message associated with the transmission message in response to the edit command received by the receiving unit.
On the other hand, in the same field of endeavor, Park teaches:
wherein the receiving unit receives an edit command to edit a received message associated with a transmission message, and wherein the controller modifies the first received message associated with the transmission message in response to the edit command received by the receiving unit (i.e. user device may receive via touch input [i.e. receiving unit] a command to edit speech balloon(s) [i.e. received message] to which the user responded to [i.e. a transmission message]; in response to receiving a touch input command, e.g. command to show speech balloons with special effect [i.e. in response to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Jachner, Wang and Jenks to include the feature wherein the receiving unit receives an edit command to edit a received message associated with a transmission message, and wherein the controller modifies the first received message associated with the transmission message in response to the edit command received by the receiving unit as taught by Park so that the messages may be displayed with special effect based on user command (¶ 00130 – 0131).


Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jachner in views of Wang further in views of Park as applied to claims 11 and 12 above, and further in view of Roch.
Regarding Claim 16, Jachner, Wang and Park disclose all the features with respect to Claim 11 as described above.
However, the combination of Jachner, Wang and Park does not explicitly disclose:
wherein if the receiving unit receives a command to delete the association of the transmission message with the first received message, the controller controls the display such that the association of the transmission message with the first received message is 
On the other hand, in the same field of endeavor, Roch teaches:
wherein if the receiving unit receives a command to delete the association of the transmission message with the first received message, the controller controls the display such that the association of the transmission message with the first received message is not displayed in the transmission message with a deletion of the association thereof with the first received message being requested (i.e. Visual indications identifying the associations between the messages can be removed after exchanging a few messages or after a certain period of time in order to reduce cluttering; For example, the device may allow the user to explicitly remove [i.e. receive a command to delete] the associations between the messages [i.e. the association of the transmission message with the first received message is not displayed in the transmission message with a deletion of the association thereof with the first received message being requested]) (Fig. 13, ¶ 0095 - 0096 and ¶ 0098).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Jachner, Wang and Park to include the feature wherein if the receiving unit receives a command to delete the association of the transmission message with the first received message, the controller controls the display such that the association of the transmission message with the first received message is not displayed in the transmission message with a deletion of the association thereof with the first received message being requested as taught by Roch in order to reduce cluttering in displaying the messages (¶ 0074).


Regarding Claim 17, Jachner, Wang and Park disclose all the features with respect to Claim 12 as described above.
However, the combination of Jachner, Wang and Park does not explicitly disclose:
wherein if the receiving unit receives a command to delete the association of the transmission message with the first received message, the controller controls the display such that the association of the transmission message with the first received message is not displayed in the transmission message with a deletion of the association thereof with the first received message being requested.
On the other hand, in the same field of endeavor, Roch teaches:
wherein if the receiving unit receives a command to delete the association of the transmission message with the first received message, the controller controls the display such that the association of the transmission message with the first received message is not displayed in the transmission message with a deletion of the association thereof with the first received message being requested (i.e. Visual indications identifying the associations between the messages can be removed after exchanging a few messages or after a certain period of time in order to reduce cluttering; For example, the device may allow the user to explicitly remove [i.e. receive a command to delete] the associations between the messages [i.e. the association of the transmission message with the first received message is not displayed in the transmission message with a deletion of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Jachner, Wang and Park to include the feature wherein if the receiving unit receives a command to delete the association of the transmission message with the first received message, the controller controls the display such that the association of the transmission message with the first received message is not displayed in the transmission message with a deletion of the association thereof with the first received message being requested as taught by Roch in order to reduce cluttering in displaying the messages (¶ 0074).




Regarding Claim 18, Jachner, Wang and Park disclose all the features with respect to Claim 11 as described above.
However, the combination of Jachner, Wang and Park does not explicitly disclose:
wherein if the receiving unit receives a command to modify the first received message with which the transmission message is associated, the controller controls the display such that the association with the received message specified by the command to modify is displayed in the transmission message with a modification of the association thereof being requested.
On the other hand, in the same field of endeavor, Roch teaches:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Jachner, Wang and Park to include the feature wherein if the receiving unit receives a command to modify the first received message with which the transmission message is associated, the controller controls the display such that the association with the received message specified by the command to modify is displayed in the transmission message with a modification of the association thereof being requested as taught by Roch in order to reduce cluttering in displaying the messages (¶ 0074).


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jachner in views of Chen et al. (US PG PUB 20170090720), hereinafter "Chen".

An information processing apparatus i.e. instant message device 10) (Fig. 1 and ¶ 0026 - 0027) comprising: 
a display (i.e. display 50) (50 – Fig. 1 and ¶ 0027) configured to display messages received from a plurality of other information processing apparatuses, and transmission messages from the information processing apparatus (i.e. display 50 may display a plurality of incoming messages, e.g. messages received from instant message devices of user A and user C [i.e. a plurality of other information processing apparatuses], and outgoing messages [i.e. transmission messages] from the instant message device of user B [i.e. the information processing apparatus]) (Fig. 4B, Fig. 6B and ¶ 0030 - 0031), 
in a display region in a time sequence (i.e. incoming and outgoing messages may be displayed in display window 410 [i.e. display region] based on the timestamps associated with the messages [i.e. in a time sequence]; For example, timestamp of a current message is used to identify the message that is immediately prior to the current message, and the current message is displayed in association with the identified message [i.e. displaying based on the time associated with the messages; in other words, in a time sequence]) (410 - Fig. 4B, Fig. 9, ¶ 0045 and ¶ 0056); 
a receiving unit configured to receive a transmission message responsive to a received message displayed on the display, a select command to select the transmission message, and a transmission instruction of the transmission message (i.e. GUI 40 interfaces with the input device 60 [i.e. receiving unit] may receive instructions regarding message generation and transmission from the user and to provide such instructions to the instant message client 35; messages generated by the user may comprise 
a controller configured to: if a second received message different from a first received message as a message received from a link destination to which the transmission message is directed is displayed in the display region before the receiving unit receives the transmission instruction of the transmission message (i.e. user B’s device may receive and display a second message, e.g. “or at mine?” [i.e. a second received message], from user A [i.e. a link destination] in the display window 410 [i.e. display region], while the user B is composing [i.e. before the receiving unit receives the transmission instruction] a reply/response message, e.g. “Yes I would” [i.e. the transmission message], to a first message, e.g. “Do you want to meet at your office?” [i.e. a first received message], received from user A [i.e. a link destination to which the transmission message is directed]) (Fig. 4B, 930 & 940 – Fig. 9, ¶ 0047 and ¶ 0055), 
control the display such that an association between the first received message and the transmission message is displayed on the display region (i.e. the reply/response message, e.g. “Yes I would” [i.e. the transmission message], may be displayed in the display window 410 [i.e. display region] in association with the first message, e.g. “Do you want to meet at your office?” [i.e. the first received message], e.g. the messages may be displayed together as a message thread 450) (450 - Fig. 4B and ¶ 0047).
However, Jachner does not explicitly disclose:
 the association being represented by displaying the first received message if the transmission message is selected.

the association being represented by displaying the first received message if the transmission message is selected (i.e. In step 304, message analysis program 104 links related messages. In this embodiment, message analysis program 104 links related messages by associating parent and child messages [i.e. the first received message and the transmission message] so that responsive to selecting one, retrieves the other; In other words, by selecting the child message [i.e. transmission message], the parent message [i.e. the received message] will be displayed) (Fig. 3 and ¶ 0035).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Jachner to include the feature the association being represented by displaying the first received message if the transmission message is selected as taught by Chen so that a message may be retrieved and displayed by selecting another related message (¶ 0035).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282.  The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.